Name: Commission Implementing Regulation (EU) No 1380/2014 of 17 December 2014 amending Regulation (EC) No 595/2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector
 Type: Implementing Regulation
 Subject Matter: taxation;  farming systems;  processed agricultural produce;  agricultural activity;  agricultural structures and production
 Date Published: nan

 23.12.2014 EN Official Journal of the European Union L 367/82 COMMISSION IMPLEMENTING REGULATION (EU) No 1380/2014 of 17 December 2014 amending Regulation (EC) No 595/2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 81(1) and 83(4) in conjunction with Article 4 thereof, Whereas: (1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council (2) has repealed and replaced Regulation (EC) No 1234/2007 as from 1 January 2014. However, Article 230(1)(a) of Regulation (EU) No 1308/2013 provides that, as regards the system of milk production limitation, Section III of Chapter III of Title I of Part II of Regulation (EC) No 1234/2007 as well as Article 55, Article 85 thereof and Annexes IX and X thereto continue to apply until 31 March 2015. (2) In order to avoid any doubts as regards the obligations of purchasers and producers in relation to the last milk quota year 2014/2015, as well as the obligation to collect the surplus levy after 31 March 2015, it is appropriate to clarify Article 15(1) of Commission Regulation (EC) No 595/2004 (3) by making reference to the applicable provisions of Regulation (EC) No 1234/2007. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 15 of Regulation (EC) No 595/2004, paragraph 1 is replaced by the following: 1. Before 1 October each year, purchasers and, in the case of direct sales, producers liable for the levy shall pay the competent authority the amount due in accordance with rules laid down by the Member State, purchasers being responsible for collecting the surplus levy on deliveries due by producers pursuant to Article 79 of Regulation (EC) No 1234/2007, in accordance with Article 81(1) of that Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 299, 16.11.2007, p. 1. (2) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (3) Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (OJ L 94, 31.3.2004, p. 22).